Case 1:20-cv-00920-RGA Document 1-1 Filed 07/07/20 Page 1 of 10 PageID #: 5




      Exhibit A
Case 1:20-cv-00920-RGA Document 1-1 Filed 07/07/20 Page 2 of 10 PageID #: 6




                                                      EFiled: May 01 2020 01:22P
                                                      Transaction 10 65612034
                        IN THE SUPERIOR COURT OF THE KTa1sr
                                                           E1NEWN'IMAGN.491WCEH




                                                        § C.A. No.:

                                                        § JURY OF TWELVE DEMANDED

       BRIAN WHITTLESEY and HEARTLAND
       EXPRESS,INC., Jointly and Severally,




                                                      P RAECIT'
       TO:PROTHONOTARY

              PLEASE issue a Writ of Summons for service of the Complaint and Form 30

       Interrogatories on the Defendant as follows:

               Brian Whittiesey                          Heartland Express,Inc.
               1987 Mills Road                           c/o The Corporation Trust Company
               Waterloo, NY 13164                        1209 Orange Street
                                                         Wilmington, DE 19801
               Pursuant to10 Del. C. §.3104




                                              SEITZ, V            TROP & GRP     P.A.

                                             /s/13en            gtro)
                                             Berna Van Og           447)
                                             222 elaware Avenue,Suite 1500
                                             P.O. Box 68
                                              Wilmington,DE 19801
                                             (302)888-7601
                                             Attorney for Plaintiff
Case 1:20-cv-00920-RGA Document 1-1 Filed 07/07/20 Page 3 of 10 PageID #: 7

                                                                          EFIled: May 01 2020
                       IN THE SUPERIOR                                                        01:22p
                                                     COURT OF THE         Transaction ID 65612034
                                                                       STAMPEIP142W4M10 CE13
          BkIC ECHEVARRIA


                                                              § C.A. No,:

                                                              § JURY OF TWELVE
                                                                               DEMANDED
          BRIAN WHITTLESEY and HEARTLAND
                                                              §
          EXPRESS,INC., Jointly and Severally,
                                                              §

                             Defendants.


                                        SUMMONS
          TI STATE OF DELAWARE
          TO:SHERIFF OF NEW CASTLE COUNTY
          YOU ARE COMMANDED:

                  To summon the above-named defendant within 20 days after service hereof upon defendant,
          exclusive of tho day of service, defendant shall serve upon BERNARD A. VAN OGTROP, ESQUIRE,
          plaintiffs attorney, whose address is SEITZ, VAN OGTROP & GREEN, P.A., 222 Delaware Avenue,
          Wilmington, DE 19899, an answer to the complaint (and, if an affidavit of demand has been filed, an
          affidavit of defense).
                  To serve upon defendant a copy hereof and of the complaint (and of the affidavit of demand if
          any has been filed by plaintiff). Dated:

                                                          ChiefDeputy Prothonotaiy
                                                          Lisa M. Gonzalez


                                                          Per Deputy

           TO THE ABOVE-NAMED DEFENDANT:
                   In case of your failure, within 20 days after service hereof upon you, exclusive of the day of
          service, to serve on plaintiffs attorney named above an answer to the complaint (and, if an affidavit of
                                                                                                           for the
      •   demand has been filed, an affidavit of defense),judgment by default will be rendered against you
          relief demanded in the complaint(or in the affidavit of demand, if any).



                                                          ChiefDeputy Prothonotaiy
                                                          Lisa M. Gonzalez



                                                          Per Deputy
  Case 1:20-cv-00920-RGA Document 1-1 Filed 07/07/20 Page 4 of 10 PageID #: 8




                                                       EFiled: May 01 2020 01:22P
                                                       Transaction 1D 65612034
                                                       Case No. N20C-05-010 CEB
                                   SUPERIOR COURT
                        CIVIL CASEINFORMATION
                                              STATEMENT(CIS)
 COUNTY:      Eg        S❑                         CIVIL ACTION NUMBER:
 CAPTION
                                         Civil Case Code: CPIA
                                         Civil Case Type: PERSONAL INJURY AUTO
ERIC ECHEVARIA
                                                         (SEE REVERSE FOR CODE AND TYPE)

                                         Name and Status of Party Filing Document:
                                         PLAINTIFFS
BRIAN WHITTLESEY AND HEARLAND
EXPRESS,INC.,JOINTLY AND SEVERALLY       Document Type: (E.c., COMPLAINT; ANSWER WITH COUNTERCLAIM)
                                         COMPLAINT
                                                   JURY DEMAND: Fl YES n No
 ATTORNEY NAME(s):                       IDENTIFY ANY RELATED CASES NOW PENDING IN THE
 Bernard A. Van Ogtrop, Esq.             SUPERIOR COURT BY CAPTION AND CIVIL ACTION
 ATTORNEY ID(S):                         NUMBER,INCLUDING JUDGE'S INITIALS:
 DE
 FIRM NAME:                              EXPLAIN THE RELATIONSHIP(S):
SEITZ, VAN OGTROP & GREEN,P.A.           OTHER UNUSUAL ISSUES THAT AFFECT CASE.
 ADDRESS:                                MANAGEMENT:
222 DELAWARE AVENUE,SUITE 1500
P.O.Box 68                               (IF ADDITIONAL SPACE.IS NEEDED,PLEASE ATTACH PAGES)
 WILMINGTON,DE 19801
TELEPHONE NUMBER:
(302)888-0600
FAX NUMBER:
(302)888-0606
E-MAIL ADDRESS:
bvanogfrop@svglaw.com




                                               COMPLAINT, ANSWER OR FIRST
THE PROTHONOTARY WILL NOT PROCESS THE
RESPONSIVE PLEADING IN THIS MATTER FOR   SERVICE  UNTIL THE CASE INFORMATION
                                    TO FILE THE CIS AND TO HAVE THE PLEADINGS
STATEMENT(CIS)IS FILED. THE FAILURE
                                         DISMISSAL  OF THE COMPLAINT OR MAY
PROCESS FOR SERVICE MAY RESULT IN THE                    STRICKEN.
                                         PLEADING  BEING
RESULT IN THE ANSWER OR FIRST RESPONSIVE
Case 1:20-cv-00920-RGA Document 1-1 Filed 07/07/20 Page 5 of 10 PageID #: 9

                                                   EFIled: May 01 2020 01:22P
                                                   Transaction lb 65612034
                                                   Casa No. N20C-05.010 CEB
                   IN THE SUPERIOR COURT
                                         OF THE STATE OF DELAWARE




                       Plaintiff,                     § C.A. No.:
     v.                                               § JURY OF TWELVE DEMANDED

     I3RIAN WHITTLESEY and HEARTLAND                  §
     EXPRESS,INC., Jointly and Severally,




                                           COMPLAINT

             1.     Plaintiff is a citizen ofthe state ofNew Jersey.

             2.      Upon information and belief, Defendant Brian Whittlesey is a citizen of the state

     of New York residing at 1987 Mills Road, Waterloo, New York 13165.

             3.      Upon information and belief, Defendant Heartland Express, Inc. ("Heartland

     Express") is a business with a principal place of business at 901 N. Kansas Avenue, North

     Liberty, Iowa 52317.

             4.     On January 9, 2020, Defendant Brian Whittlesey was employed by Defendant

     Heartland Express and was operating a vehicle owned by Heartland Express at the time of the

     collision.

             5.     On January 9, 2020, Plaintiff Echevarria was injured when the vehicle he was

     occupying was struck by one driven by Defendant Brian Whittlesey.
                                                                                             negligence
             6.     The collision referred to in the preceding paragraph was caused by the
                                                                        his employer Heartland
     of the Defendant Brian VVhittlesey, which negligence is imputed to

     Express, in that he:



     24748
Case 1:20-cv-00920-RGA Document 1-1 Filed 07/07/20 Page 6 of 10 PageID #: 10




                                Failed to maintain a proper lookout;

                         b.     Failed to maintain control ofthe vehicle he was
                                                                                  operating;
                         o.     Operated his motor vehicle on a public highway and
                                                                                      failed to give
                                full time and attention to the operation of said motor
                                                                                       vehicle in
                                violation of21 Del. C, §4176(b);

                         d.     Operated his motor vehicle on a public highway in a careless and

                                imprudent manner and without due regard for road and traffic

                                conditions then existing in violation of21 Del. C. §4176(a);

                         e.      Made a left-hand turn within an intersection without yielding the right of

                                 way in violation of 21 Del, C. §4132; and

                         f       Made a left-hand turn on a red light in violation of 21 p_g C.§4108.

                 7.      As a direct and proximate result of the negligence of Defendant Brian Whittlesey,

          which negligence is imputed to his employer, Heartland Express, Plaintiff Eric Echevarria:

                         a.      Suffered personal injuries some or all of which may be permanent in

                                nature;

                         b.      Has suffered and will continue to suffer great pain of body and mind;

                         c.      Has limitation of physical activity which may be permanent in nature;

                         d.      Has incurred medical expenses and will continue incurring them in the

                                future; and

                        e.      Suffered a loss of income.
                                                                              amount sufficient to
                WHEREFORE,Plaintiff demands judgment against Defendant, in an

         compensate him for his injuries, together with interest and costs.
Case 1:20-cv-00920-RGA Document 1-1 Filed 07/07/20 Page 7 of 10 PageID #: 11




                             SEITZ, VAN •OTROP & GREEN,P,A,

                             /s/ Ber•irar~   it Oglro

                             &mar)"ttn           p,Esquire(DE 447)
                             222 D aware venue, Suite 1500
                             P.O. ox 68
                             Wilmington,DE 19899
                             (302) 888-7601
                              Attorneys for Plaintiffs


         Date: May 1,2020
Case 1:20-cv-00920-RGA Document 1-1 Filed 07/07/20 Page 8 of 10 PageID #: 12




                                                                         EFiled: May 01 2020
                                                                                             01:22P
                                                                         Transaction lb 65612034
                         IN THE SUPERIOR COURT
                                                              OF THE
                                                                       sTAPSPBANAP1° CEB

              ERIC ECHEVARRIA

                                    Plaintiff,                 § C.A. No.:

                                                               § JURY OF TWELVE DEMANDED

               BRIAN WHITTLESEY and
               HEARTLAND EXPRESS,INC., Jointly                 §
               and Severally,

                                    Defendants.


                              PLAINTIFF'S ANSWERS TO FORM 30 INTERROGATORIES

                                  I. Give the name and present or last known residential and employment

               address and telephone number of each eyewitness to the incident which is the subject of

               this litigation.

               ANSWER:            Please see police report.


                                  2. Give the name and present or last known residential and employment

               address and telephone number of each person who has knowledge of the facts relating to

               this litigation.

               ANSWER: Please see police report.



                                                                                                with
                       3. Give the names of all persons who have been interviewed in connection
                                                                             known residential and
               the above litigation, including the names and present or last
                                                                                      said interviews and
               employment address and telephone numbers of the persons who made
                                                                   employment     addresses and telephone
               the names and present or last known residential and
                                                                             interview.
               numbers of persons who have the original and copies of the
Case 1:20-cv-00920-RGA Document 1-1 Filed 07/07/20 Page 9 of 10 PageID #: 13




           ANSWER:        Stephanie Arriviello, 610-999-1600,



                          4. Identify all photographs, diagrams or other
                                                                         representations made in
           connection with the matter in litigation, giving the name and present or
                                                                                    last known
           residential and employment address and telephone number of the person having
                                                                                        the
           original and copies thereof.

           ANSWER:        Photographs will be provided.



                           5. Give the name, professional address, and telephone number of all

           expert witnesses presently retained by the party together with the dates of any written

           opinions prepared by said expert. If an expert is not presently retained, describe by type

           the experts whom the party expects to retain in connection with the litigation.

           ANSWER:         None at this time,



                           6. Give a brief description of any insurance policy, including excess

           coverage, that is or may be applicable to the litigation, including;

                             (a) The name and address of all companies insuring the risk;

                             (b) The policy number(s);

                            (c) The type of insurance;

                            (d) The amounts of primary, secondary, and excess coverage.

           ANSWER:        This information will be provided.


                     7.   Give the name, professional address, and telephone number of all

           physicians, chiropractors, psychologists, and physical therapists who have examined or
Case 1:20-cv-00920-RGA Document 1-1 Filed 07/07/20 Page 10 of 10 PageID #: 14




             treated you at any time during the ten-year penod immediately prior
                                                                                 to the date of the
             incident at issue in this litigation.

             ANSWER:         This information will be provided.



                                                SEITZ,VAN ►tTROP &           EN,P.A.

                                                /s/ Bem h in
                                                Bernarr, /Van gtrop, Esquire(DE 447)
                                                222      aware Avenue,Suite 1500
                                                P.O. Box 68
                                                 Wilmington,DE 19899
                                                (302)888-0601




                      Sworn to and Subscribed before me this 1st     of May 2020.


                                                               R.
                                                            A ornc a L
                                                            N tary Pt 1' State of De aware
                                                            M Coin ssion Has No Expiration Date
                                                            29 yel...C. § 4323(a)(3)
